Exhibit 10.1

TRANSITION SERVICES AGREEMENT

by and between

SMITH & WESSON BRANDS, INC.

and

AMERICAN OUTDOOR BRANDS, INC.

Dated as of August 21, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.1

  Definitions      1  

ARTICLE 2 SERVICES

     3  

Section 2.1

  Provision of Services      3  

Section 2.2

  Standard of Service      4  

Section 2.3

  Third-Party Service Providers      4  

Section 2.4

  Access to Premises      4  

ARTICLE 3 COMPENSATION

     5  

Section 3.1

  Responsibility for Wages and Fees      5  

Section 3.2

  Terms of Payment and Related Matters      5  

Section 3.3

  Extension of Services      6  

Section 3.4

  Terminated Services      6  

Section 3.5

  No Right of Setoff      6  

ARTICLE 4 TERMINATION

     6  

Section 4.1

  Termination of Agreement      6  

Section 4.2

  Termination of Agreement in the Event of Breach      6  

Section 4.3

  Insolvency      6  

Section 4.4

  Effect of Termination      7  

Section 4.5

  Force Majeure      7  

ARTICLE 5 CONFIDENTIALITY

     7  

Section 5.1

  Confidentiality      7  

ARTICLE 6 LIMITATION ON LIABILITY; INDEMNIFICATION

     8  

Section 6.1

  Limitation on Liability      8  

Section 6.2

  SWBI Indemnification      8  

Section 6.3

  AOUT Indemnification      8  

ARTICLE 7 MISCELLANEOUS

     8  

Section 7.1

  Notices      8  

Section 7.2

  Headings      9  

Section 7.3

  Severability      9  

Section 7.4

  Entire Agreement      10  

Section 7.5

  Successors and Assigns      10  

Section 7.6

  No Third-Party Beneficiaries      10  

Section 7.7

  Amendment and Modification; Waiver      10  

Section 7.8

  Governing Law; Submission to Jurisdiction      10  

Section 7.9

  Waiver of Jury Trial      10  

Section 7.10

  Counterparts      11  

 

-i-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A    Information Technology Services Schedule A-1    IT Systems
Schedule A-2    Shared Drives Schedule B    Finance Services Schedule C    Human
Resources Services Schedule D    Compliance Services Schedule E    Legal
Services Schedule F    Security Services Schedule G    Investor Relations
Support Services

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), is entered into as of
August 21, 2020, by and between Smith & Wesson Brands, Inc., a Nevada
corporation (“SWBI”), and American Outdoor Brands, Inc., a Delaware corporation
(“AOUT”).

RECITALS

WHEREAS, SWBI through its direct and indirect subsidiaries, owns the Firearm
Business and the Outdoor Products and Accessories Business;

WHEREAS, SWBI and AOUT have entered into a Separation and Distribution
Agreement, dated as of the date hereof (the “Separation and Distribution
Agreement”), pursuant to which SWBI will be separated into two independent
publicly traded companies: (a) SWBI, which, following the consummation of the
transactions contemplated by the Separation and Distribution Agreement, will own
and conduct the Firearm Business, and (b) AOUT, which, following the
consummation of the transactions contemplated by the Separation and Distribution
Agreement, will own and conduct the Outdoor Products and Accessories Business,
which separation will be effected via the distribution by SWBI of all of the
issued and outstanding shares of common stock of AOUT to the holders of SWBI
common stock (the “Distribution”);

WHEREAS, pursuant to the Separation and Distribution Agreement and in connection
with the transactions contemplated thereby, SWBI and AOUT have agreed to enter
into this Agreement, pursuant to which each party will provide, or cause its
Affiliates to provide (in such capacity, as “Provider”), the other party (in
such capacity, as “Recipient”) with certain services, in each case on a
transitional basis and subject to the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, AOUT and SWBI hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For the purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. Notwithstanding any
provision of this Agreement to the contrary (except where the relevant provision
states explicitly to the contrary), no member of the SWBI Group, on the one
hand, and no member of the AOUT Group, on the other hand, shall be deemed to be
an Affiliate of the other.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“AOUT” has the meaning set forth in the preamble to this Agreement.

“AOUT Group” means AOUT and its subsidiaries as set forth in the Separation and
Distribution Agreement, including all predecessors and successors to such
Persons.



--------------------------------------------------------------------------------

“AOUT Indemnified Parties” has the meaning set forth in Section 6.2.

“Applicable Law” means, with respect to any Person, any federal, state, local,
or foreign law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling, directive, guidance, instruction, direction, permission, waiver,
notice, condition, limitation, restriction or prohibition, or other similar
requirement enacted, adopted, promulgated, imposed, issued, or applied by a
Governmental Authority that is binding upon or applicable to such Person, its
properties or assets, or its business or operations.    

“Breaching Party” has the meaning set forth in Section 4.2.

“Business Day” means any day, other than Saturday, Sunday, or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

“Confidential Information” has the meaning set forth in Section 5.1(a).

“Disclosing Party” has the meaning set forth in Section 5.1(a).

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Employee Expenses” has the meaning set forth in Section 3.1.

“End Date” has the meaning set forth in Section 2.1(e).

“Firearm Business” means the business, operations, products, services, and
activities of SWBI’s firearm business.

“Force Majeure Events” has the meaning set forth in Section 4.5.

“Governmental Authority” means any multinational, foreign, federal, state,
local, or other governmental, statutory, or administrative authority, regulatory
body, or commission or any court, tribunal, or judicial or arbitral authority
which has any jurisdiction or control over either party (or any of their
Affiliates).

“Liabilities” means any and all claims, debts, liabilities, damages, and/or
obligations of any kind, character, or description, whether absolute or
contingent, matured or not matured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, including all costs and expenses
(including attorneys’ fees and expenses and associated investigation costs)
relating thereto, and including those claims, debts, liabilities, damages,
and/or obligations arising under this Agreement, any Applicable Law, any action
or threatened action, any order or consent decree of any Governmental Authority,
or any award of any arbitrator of any kind, and those arising under any
agreement, commitment, or undertaking, including in connection with the
enforcement of rights hereunder or thereunder

“Non-Breaching Party” has the meaning set forth in Section 4.2.

“Out-of-Pocket Costs” has the meaning set forth in Section 3.2(a).

 

2



--------------------------------------------------------------------------------

“Outdoor Products and Accessories Business” means the business, operations,
products, services, and activities of SWBI’s outdoor products and accessories
business, which will be transferred from SWBI to AOUT in connection with the
Distribution.

“Permitted Purpose” has the meaning set forth in Section 5.1(a).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including a
Governmental Authority.

“Provider” has the meaning set forth in the recitals to this Agreement.

“Receiving Party” has the meaning set forth in Section 5.1(a).

“Recipient” has the meaning set forth in the recitals to this Agreement.

“Representatives” has the meaning set forth in Section 5.1(a).

“Separation and Distribution Agreement” has the meaning set forth in the
recitals to this Agreement.

“Service Schedules” has the meaning set forth in Section 2.1(a).

“Services” has the meaning set forth in Section 2.1(a).

“SWBI” has the meaning set forth in the preamble to this Agreement.

“SWBI Group” means SWBI and its subsidiaries as set forth in the Separation and
Distribution Agreement, including all predecessors and successors to such
Persons.

“SWBI Indemnified Parties” has the meaning set forth in Section 6.3.

ARTICLE 2

SERVICES

Section 2.1 Provision of Services.

(a) Commencing on the Distribution, Provider agrees to provide the services (the
“Services”) set forth in the schedules attached hereto (such schedules may be
amended or supplemented pursuant to the terms of this Agreement, collectively
the “Service Schedules”) to Recipient, for the respective periods and on the
other terms and conditions set forth in this Agreement and the Service
Schedules.

(b) Notwithstanding the contents of the Service Schedules, Provider agrees to
respond in good faith to any reasonable request by Recipient for access to any
additional services that are necessary for the operation of the Firearm Business
and/or the Outdoor Products and Accessories Business, as applicable, following
the Distribution that are not currently contemplated in the Service Schedules,
at a price to be agreed upon after good faith negotiations between the parties.
Any such additional services so provided by Provider shall constitute Services
under this Agreement and be subject in all respects to the provisions of this
Agreement as if fully set forth on the Service Schedules as of the date hereof.

 

3



--------------------------------------------------------------------------------

(c) The parties hereto acknowledge the transitional nature of the Services.
Accordingly, as promptly as practicable following the execution of this
Agreement, Recipient agrees to use commercially reasonable efforts to make a
transition of each Service to its own internal organization or to obtain
alternate third-party sources to provide the Services.

(d) In providing the Services, Provider shall not be obligated to (i) purchase,
lease, or license any additional equipment or software unless any additional
costs to Provider are reimbursed by Recipient, (ii) create or supply any
documentation or information not currently existing or available through minimal
efforts of Provider, (iii) pay any costs related to the transfer or conversion
of data to Recipient or any alternate supplier of the Services, or (iv) enter
into additional contracts with third parties or change the scope of current
agreements with third parties unless any additional costs to Provider are
reimbursed by Recipient.

(e) Subject to Section 3.3, Section 3.4, and Section 4.5, the obligations of
Provider under this Agreement to provide Services shall terminate with respect
to each Service upon the earlier of (i) August 24, 2022, or (ii) the termination
of the applicable service period specified in the Service Schedule (each, an
“End Date”). Notwithstanding the foregoing, the parties acknowledge and agree
that Recipient may determine from time to time that it does not require all the
Services set forth on the Service Schedules or that it does not require such
Services for the entire period up to the applicable End Date. Accordingly,
Recipient may terminate any Service, in whole or in part, upon thirty (30) days’
advance written notice to Provider. In no event shall Provider be obligated to
provide Services to Recipient after the End Date unless Provider otherwise
agrees in writing to such an extension pursuant to Section 3.3.

Section 2.2 Standard of Service.

(a) Provider represents, warrants, and agrees that the Services shall be
provided in good faith, in accordance with Applicable Law, and in a manner
generally consistent with the historical provision of the Services and with the
same standard of care as historically provided. Subject to Section 2.3, Provider
agrees to assign sufficient resources and qualified personnel as are reasonably
required to perform the Services in accordance with the standards set forth in
the preceding sentence.

(b) Except as expressly set forth in Section 2.2(a) or in any contract entered
into hereunder, Provider makes no representations and warranties of any kind,
implied or expressed, with respect to the Services, including, without
limitation, no warranties of merchantability or fitness for a particular
purpose, which are specifically disclaimed. Recipient acknowledges and agrees
that this Agreement does not create a fiduciary relationship, partnership, joint
venture, or relationships of trust or agency between the parties and that all
Services are provided by Provider as an independent contractor.

Section 2.3 Third-Party Service Providers. Provider shall have the right to hire
third-party subcontractors to provide all or part of any Service hereunder;
provided, however, that in the event such subcontracting is inconsistent with
past practices or such subcontractor is not already engaged with respect to such
Service as of the date hereof, Provider shall obtain the prior written consent
of Recipient to hire such subcontractor, which consent shall not be unreasonably
withheld. Provider shall in all cases retain responsibility for the provision to
Recipient of Services to be performed by any third-party service provider or
subcontractor or by any of Provider’s Affiliates.

Section 2.4 Access to Premises.

(a) In order to enable the provision of the Services by Provider, Recipient
agrees that it shall provide to Provider’s Affiliates, employees, and any
third-party service providers or subcontractors who provide Services, at no cost
to Provider, access to the facilities, assets, and books and records of
Recipient and its Affiliates, in all cases to the extent reasonably necessary
for Provider to fulfill its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(b) Provider agrees that all of its and its Affiliates’ employees and any
third-party service providers and subcontractors, when on the property of
Recipient or when given access to any equipment, computer, software, network, or
files owned or controlled by Recipient, shall conform to the policies and
procedures of Recipient concerning health, safety, and security which are made
known to Provider in advance in writing.

ARTICLE 3

COMPENSATION

Section 3.1 Responsibility for Wages and Fees. For such time as any employees of
Provider or any of its Affiliates are providing the Services to Recipient under
this Agreement, (a) such employees will remain employees of Provider or such
Affiliate, as applicable, and shall not be deemed to be employees of Recipient
for any purpose, and (b) subject to Section 3.2, Provider or such Affiliate, as
applicable, shall be solely responsible for the payment and provision of all
wages, bonuses, and commissions, employee benefits, including severance and
worker’s compensation, and the withholding and payment of applicable taxes
relating to such employment (“Employee Expenses”).

Section 3.2 Terms of Payment and Related Matters.

(a) As consideration for provision of the Services, Recipient shall pay Provider
the amount specified for each Service in accordance with the terms set forth in
the Service Schedules. In addition to such amounts, unless covered in the amount
specified for the Services in accordance with the terms set forth in the Service
Schedules, Recipient shall reimburse Provider for reasonable documented expenses
incurred by Provider in the provision of any Service, including, without
limitation, Employee Expenses, license fees, and payments to third-party service
providers or subcontractors (collectively, “Out-of-Pocket Costs”), in accordance
with the procedure set forth in Section 3.2(c).

(b) During the term of this Agreement, SWBI shall apply a credit against any
amounts payable by AOUT, as a Recipient of Services, to SWBI, as a Provider of
Services, pursuant to Section 3.2(a), as follows:

(i) $900,000, which will be applied during the period beginning on the date of
this Agreement and ending on the first anniversary of the date of this
Agreement; and

(ii) $450,000, which will be applied during the period beginning on the first
anniversary of the date of this Agreement and ending on the second anniversary
of the date of this Agreement.

(c) Provider shall provide Recipient with such supporting documentation as
Recipient may reasonably request with respect to Out-of-Pocket Costs. Subject to
Section 3.2(d), Recipient shall pay to Provider the amount payable pursuant to
this Agreement as promptly as reasonably practicable after the date of receipt
of such supporting documentation by Recipient from Provider, but in any event no
later than 15 days after receipt of such supporting documentation.
Notwithstanding any other provision of this Agreement (except Section 3.3),
compensation for Services will be determined using an internal cost allocation
methodology based on fully burdened cost such that the party providing the
Services will have neither a profit nor loss from the provision of such Services
as calculated under GAAP.

 

5



--------------------------------------------------------------------------------

(d) In the event of a dispute by Recipient of the amount due according to the
supporting documentation, no later than ten (10) days following receipt by
Recipient of such disputed supporting documentation, Recipient shall deliver a
written statement to Provider listing all disputed items and providing a
reasonably detailed description of each disputed item. Amounts not so disputed
shall be deemed accepted and shall be paid, notwithstanding disputes on other
items, within the period set forth in Section 3.2(c). The parties shall seek to
resolve all such disputes expeditiously and in good faith but if such dispute
cannot be resolved within thirty (30) days, Provider may initiate legal action
to seek resolution of such dispute.

Section 3.3 Extension of Services. The parties agree that Provider shall not be
obligated to perform any Service after the applicable End Date; provided,
however, that if Recipient desires and Provider agrees to continue to perform
any of the Services after the applicable End Date, the parties shall negotiate
in good faith to determine a market price that compensates Provider for its
performance of such Services, including reimbursement of all Out-of-Pocket Costs
and an ongoing procedure for such reimbursement. Except as amended through the
mutually agreed upon extension, the Services so performed by Provider after the
applicable End Date shall continue to constitute Services under this Agreement
and be subject in all respects to the provisions of this Agreement for the
duration of the agreed-upon extension period.

Section 3.4 Terminated Services. Upon termination or expiration of any or all
Services pursuant to this Agreement, or upon the termination of this Agreement
in its entirety, Provider shall have no further obligation to provide the
applicable terminated Services and Recipient will only have the obligation to
pay Provider pursuant to Section 3.2 for or in respect of (a) Services already
provided in accordance with the terms of this Agreement and received by
Recipient prior to such termination, and (b) which Provider became legally bound
on or before such termination or expiration to pay as a result of the provision
of Services to Recipient.

Section 3.5 No Right of Setoff. Each of the parties hereby acknowledges that it
shall have no right under this Agreement to offset any amounts owed (or to
become due and owing) to the other party, whether under this Agreement, the
Separation and Distribution Agreement, or otherwise, against any other amount
owed (or to become due and owing) to it by the other party.

ARTICLE 4

TERMINATION

Section 4.1 Termination of Agreement. Subject to Section 4.4, this Agreement
shall terminate in its entirety upon the earlier of (a) the End Date, (b) the
date upon which the parties shall have no continuing obligation to perform any
Services as a result of each of their expiration or termination in accordance
with Section 2.1(e) or Section 4.2, or (c) in accordance with Section 4.3.

Section 4.2 Termination of Agreement in the Event of Breach. Any party (the
“Non-Breaching Party”) may terminate this Agreement with respect to any Service,
in whole or in part, at any time upon prior written notice to the other party
(the “Breaching Party”) if the Breaching Party has failed (other than pursuant
to Section 4.5) to perform any of its obligations under this Agreement relating
to such Service, and such failure shall have continued without cure for a period
of fifteen (15) days after receipt by the Breaching Party of a written notice of
such failure from the Non-Breaching Party seeking to terminate such Service.

Section 4.3 Insolvency. In the event that either party hereto shall (a) file a
petition in bankruptcy, (b) become or be declared insolvent, or become the
subject of any proceedings (not dismissed within sixty (60) days) related to its
liquidation, insolvency, or the appointment of a receiver, (c) make an
assignment on behalf of all or substantially all of its creditors, or (d) take
any corporate action for its winding up or dissolution, then the other party
shall have the right to terminate this Agreement by providing written notice in
accordance with Section 7.1.

 

6



--------------------------------------------------------------------------------

Section 4.4 Effect of Termination. Upon termination of this Agreement in its
entirety pursuant to Section 4.1, all obligations of the parties hereto shall
terminate, except for the provisions of Section 3.2, Section 3.4, Section 3.5,
Article 4, Article 5 and Article 6, which shall survive any termination or
expiration of this Agreement.

Section 4.5 Force Majeure. The obligations of Provider under this Agreement with
respect to any Service shall be suspended during the period and to the extent
that Provider is prevented or hindered from providing such Service, or Recipient
is prevented or hindered from receiving such Service, due to any of the
following causes beyond such party’s reasonable control (such causes, “Force
Majeure Events”): (a) acts of God; (b) flood, fire, or explosion, (c) war,
invasion, riot, or other civil unrest; (d) Applicable Law or judicial or
administrative order; (e) actions, embargoes, or blockades in effect on or after
the date of this Agreement; (f) action by any Governmental Authority;
(g) national or regional emergency; (h) strikes, labor stoppages, or slowdowns
or other industrial disturbances; (i) shortage of adequate power or
transportation facilities; (j) pandemics; or (k) any other event which is beyond
the reasonable control of such party. The party suffering a Force Majeure Event
shall give notice of suspension as soon as reasonably practicable to the other
party stating the date and extent of such suspension and the cause thereof, and
Provider shall resume the performance of its obligations as soon as reasonably
practicable after the removal of the cause. Neither Provider nor Recipient shall
be liable for the nonperformance or delay in performance of its respective
obligations under this Agreement when such failure is due to a Force Majeure
Event. The applicable End Date for any Service so suspended shall be
automatically extended for a period of time equal to the time lost by reason of
the suspension.

ARTICLE 5

CONFIDENTIALITY

Section 5.1 Confidentiality.

(a) During the term of this Agreement and thereafter, the parties hereto shall,
and shall instruct their respective employees, agents, accountants, legal
counsel, and other representatives (“Representatives”) to, maintain in
confidence and not disclose the other party’s financial, technical, sales,
marketing, development, personnel, and other information, records, or data,
including, without limitation, customer lists, supplier lists, trade secrets,
designs, product formulations, product specifications, or any other proprietary
or confidential information, however recorded or preserved, whether written or
oral (any such information, “Confidential Information”). Each party hereto shall
use the same degree of care, but no less than reasonable care, to protect the
other party’s Confidential Information as it uses to protect its own
Confidential Information of like nature. Unless otherwise authorized in any
other agreement between the parties, any party receiving any Confidential
Information of the other party (the “Receiving Party”) may use Confidential
Information only for the purposes of fulfilling its obligations under this
Agreement (the “Permitted Purpose”). Any Receiving Party may disclose such
Confidential Information only to its Representatives who have a need to know
such information for the Permitted Purpose and who have been advised of the
terms of this Section 5.1 and the Receiving Party shall be liable for any breach
of these confidentiality provisions by such Persons; provided, however, that any
Receiving Party may disclose such Confidential Information to the extent such
Confidential Information is required to be disclosed by Applicable Law or
judicial or administrative order, in which case the Receiving Party shall
promptly notify, to the extent possible, the disclosing party (the “Disclosing
Party”), and take reasonable steps to assist in contesting such disclosure or in
protecting the Disclosing Party’s rights prior to disclosure, and in which case
the Receiving Party shall only disclose such Confidential Information that it is
advised by its counsel in writing that it is legally bound to disclose under
such Applicable Law or judicial or administrative order.

 

7



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, “Confidential Information” shall not include
any information that the Receiving Party can demonstrate (i) was publicly known
at the time of disclosure to it, or has become publicly known through no act of
the Receiving Party or its Representatives in breach of this Section 5.1,
(ii) was rightfully received from a third party without a duty of
confidentiality, or (iii) was developed by it independently without any reliance
on the Confidential Information.

(c) Upon demand by the Disclosing Party at any time, or upon expiration or
termination of this Agreement with respect to any Service, the Receiving Party
agrees promptly to return or destroy, at the Disclosing Party’s option, all
Confidential Information. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify to such destruction in
writing.

ARTICLE 6

LIMITATION ON LIABILITY; INDEMNIFICATION

Section 6.1 Limitation on Liability. In no event shall either party hereto have
any liability under any provision of this Agreement for any punitive, special,
or indirect damages relating to the breach or alleged breach of this Agreement,
or diminution of value or any damages based on any type of multiple, whether
based on statute, contract, tort, or otherwise, and whether or not arising from
the other party’s sole, joint, or concurrent negligence, strict liability,
criminal liability, or other fault. Recipient acknowledges that the Services to
be provided to it hereunder are subject to, and that its remedies under this
Agreement are limited by, the applicable provisions of Section 2.2, including
the limitations on representations and warranties with respect to the Services.

Section 6.2 SWBI Indemnification. Subject to the limitations set forth in
Section 6.1, SWBI shall indemnify, defend, and hold harmless AOUT and its
Affiliates and each of their respective Representatives (collectively, the “AOUT
Indemnified Parties”) from and against any and all Liabilities of the AOUT
Indemnified Parties relating to, arising out of, or resulting from the gross
negligence or willful misconduct of SWBI or its Affiliates or any third party
that provides a Service to AOUT pursuant to Section 2.3 in connection with the
provision of, or failure to provide, any Services to AOUT.

Section 6.3 AOUT Indemnification. Subject to the limitations set forth in
Section 6.1, AOUT shall indemnify, defend, and hold harmless SWBI and its
Affiliates and each of their respective Representatives (collectively, the “SWBI
Indemnified Parties”) from and against any and all Liabilities of the SWBI
Indemnified Parties relating to, arising out of, or resulting from the gross
negligence or willful misconduct of AOUT or its Affiliates or any third party
that provides a Service to SWBI pursuant to Section 2.3 in connection with the
provision of, or failure to provide, any Services to SWBI.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. All supporting documentation, invoices, notices, requests,
consents, claims, demands, waivers, and other communications hereunder shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 7.1):

 

8



--------------------------------------------------------------------------------

  (a)

if to SWBI:

Smith & Wesson Brands, Inc.

2100 Roosevelt Avenue

Springfield, Massachusetts 01104

Email: rcicero@smith-wesson.com

Attn: General Counsel

with a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attn:         Robert S. Kant

        Katherine A. Beck

Email:       kantr@gtlaw.com

        beckk@gtlaw.com

 

  (b)

if to AOUT:

American Outdoor Brands, Inc.

1800 North Route Z

Columbia, Missouri 65202

Attn: Chief Counsel

Email: dbrown@aob.com

with a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attn:         Robert S. Kant

        Katherine A. Beck

Email:       kantr@gtlaw.com

        beckk@gtlaw.com

Section 7.2 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 7.3 Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

9



--------------------------------------------------------------------------------

Section 7.4 Entire Agreement. This Agreement, including the Service Schedules,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event and to the extent that there is a
conflict between the provisions of this Agreement and the provisions of the
Separation and Distribution Agreement as it relates to the Services hereunder,
the provisions of this Agreement shall control.

Section 7.5 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Subject to the following sentence, neither party may
assign its rights or obligations hereunder without the prior written consent of
the other party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing sentence, Recipient may, without the prior written
consent of Provider, assign all or any portion of its right to receive Services
to any of its Affiliates; provided, that such Affiliate shall receive such
Services from Provider in the same place and manner as described in the Service
Schedule as Recipient would have received such Service. No assignment shall
relieve the assigning party of any of its obligations hereunder.

Section 7.6 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit, or remedy of any nature
whatsoever, under or by reason of this Agreement.

Section 7.7 Amendment and Modification; Waiver. This Agreement, including the
Service Schedules, may only be amended, modified, or supplemented by an
agreement in writing signed by each party hereto. No waiver by any party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

Section 7.8 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the state of
Delaware without giving effect to any choice or conflict of law provision or
rule. Any legal suit, action, or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America or the courts of the state of
Delaware, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action, or proceeding. Service of process,
summons, notice, or other document by mail to such party’s address set forth
herein shall be effective service of process for any suit, action, or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action,
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action, or proceeding brought in any
such court has been brought in an inconvenient forum.

Section 7.9 Waiver of Jury Trial. Each party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party to this Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such party has considered the implications of this waiver,
(c) such party makes this waiver voluntarily, and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 7.9.

 

10



--------------------------------------------------------------------------------

Section 7.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SMITH & WESSON BRANDS, INC. By:  

/s/ Mark P. Smith

Name: Mark P. Smith Title: President and Chief Executive Officer AMERICAN
OUTDOOR BRANDS, INC. By:  

/s/ Brian D. Murphy

Name: Brian D. Murphy Title: President and Chief Executive Officer

Signature Page to Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Information Technology Services

 

          ID   Service    Description    Service Period    Cost1           1  
IT Systems   

SWBI will provide AOUT (and third parties designated by AOUT) with network
access to the SWBI IT systems specified below in the attached Schedule A-1.

 

SWBI will provide AOUT with reasonable notice in advance of any planned system
maintenance outages so that AOUT can properly plan for such outages.

   Up to 24 months commencing on the Distribution; provided, however, that this
term may be extended by mutual agreement of AOUT and SWBI pursuant to
Section 3.3.                2   Share Point and Shared Drives    SWBI to provide
AOUT with access to the SWBI shared drives set forth in the attached Schedule
A-2 until such time as they have been carved out or copied and provided to AOUT:
   Up to 24 months commencing on the Distribution.                3   E-mail   

SWBI to provide AOUT with access to historical emails, to the extent not
transferred prior to or following the Distribution.

 

Email will be migrated from SWBI to AOUT prior to the termination of this
transition service.

   Up to 24 months commencing on the Distribution.                4   End User
Support   

SWBI to provide AOUT with Service Desk services until such time as substitute
Service Desk services are established by AOUT.

 

Service desk services of AOUT will be split into:

 

Traditional IT service desk – PC maintenance, software licensing, password
reset, network/infrastructure, Citrix, printer / copier maintenance etc.

 

SAP support – Break/Fix and interface support, mass data loads, batch jobs, go
anywhere file movement, authorization support, EDI, data carve out/copy for
transition to new ERP system by AOUT.

 

In the event that AOUT acquires a new company or business or performs other
integrations while this transition service is in effect, SWBI will assist in the
loading of the data for that newly acquired company in SAP. The assumption is
that any new acquisitions will follow current business processes.

   Up to 24 months commencing on the Distribution.     

 

1 

Costs for services in this Schedule A will be calculated as set forth in the
“Cost and Billing” section below.



--------------------------------------------------------------------------------

          ID   Service    Description    Service Period    Cost1         

New custom development in SAP solely for AOUT will not be provided to AOUT, nor
will support of ERP selection or implementation by AOUT, or loading of legacy
data into the newly selected ERP system. However, SWBI will provide data
extraction and transfer to assist AOUT’s third-party consultants in
implementation of new AOUT ERP system.

 

AOUT will manage and provide its own cyber security for the websites directly
related to AOUT. SWBI will not provide administration and cyber security to web
sites that are not operated and maintained by SWBI.

 

SWBI will not provide support for AOUT’s Salesforce.com functionality.

 

SWBI will work with AOUT to establish and adhere to quarterly system maintenance
windows in which systems may be down and unavailable for use.

         

Cost and Billing

AOUT will be billed by SWBI monthly for services rendered associated with this
Agreement according to the following guidelines:

 

  •  

Hardware purchased by SWBI for AOUT will be billed at cost.

 

  •  

Software licensing will be billed by SWBI at the license cost per application
per person.

 

  •  

Day-to-day IT support supplied to AOUT will be billed by SWBI as 15% of the
fully burdened salary plus fringe of the infrastructure, service desk, CoE,
BASIS, and authorization teams monthly. This percentage will be revisited
quarterly in order to ensure that the charges and percentage of time spent on
AOUT IT support are appropriate and justified. These assessments may increase or
decrease the rate billed by SWBI to AOUT.

 

  •  

Development project(s) for the sole use of AOUT will be estimated by SWBI by
functional area/resource and billed above and beyond day-to-day IT services.



--------------------------------------------------------------------------------

SCHEDULE A-1

IT Systems

 

          ID   System/Software    Description    Additional notes    Cost2      
    1   SAP    CoE—Supported as described in Schedule A, IT Services    No
Infrastructure                2   Esker   

Infrastructure – Support connectivity with SAP & SAGE

 

CoE—Interface support as needed

                    3   Sterling Integrator   

Infrastructure – Support Servers, vendor connectivity

 

CoE—Day to day business support for all EDI transactions between SAP and trading
partners.

                    4   Solidworks    Infrastructure – Support Server, Licensing
                    5   Creo    Infrastructure – Support Server, Licensing     
               6   Office 365/suite    Infrastructure – Email Domains,
SharePoint                     7   Blackline    CoE—Interface support as needed
   No Infrastructure                8   Qlikview   

Infrastructure – Support Servers

 

CoE—Break/fix support of existing reports. SWBI may choose to use existing or
create Qlikview reports if deemed necessary to support data carve out.

                    9   ADP   

Access will be provided and administered.

 

CoE – Interface support as needed

   No Infrastructure                10   Trend Micro   

End point and server anti-virus software. Software and updates will be
supported.

 

Infrastructure – Support Servers

                    11   Blue Prism    Infrastructure – Support Servers        
 

 

2 

During the last year of the transition services to be provided under this
Schedule A-1, licensing for the applicable software will be transitioned to AOUT
from SWBI on the respective anniversary of each license renewal. Until that
date, SWBI will cross charge AOUT for the cost of each such license.



--------------------------------------------------------------------------------

          ID   System/Software    Description    Additional notes    Cost2      
    12   SPS Commerce    Complete transition of trading partners from SPS
commerce to Sterling Integrator    No Infrastructure                13   Adobe
   Reader, Pro, and Creative Cloud. Licensing and installation supported    No
Infrastructure                14   PDM Standard    PDM vault for solids.
Database and application support                     17   Paymetric   
Infrastructure – Support Servers                     18   QAS (address
verification)   

Infrastructure – Support Servers

 

Installation and testing of updates

                    19   Active Directory    Infrastructure – Support Servers;
user accounts; security groups                     20   Network services   
Infrastructure – Support network switches, routers, firewalls, wireless, LAN,
WAN, VPN                     21   SAP Console    Infrastructure – Support
Servers                     22   Winshuttle Foundation    Infrastructure –
Support Servers. Break / fix for purchase requisition release process.          
          23   Winshuttle data services   

Infrastructure – Support Servers

 

CoE—Break/fix support as well as mass updates as needed.

                    24   Wells Fargo   

Interface and file administration support.

 

Infrastructure – Support Servers and FTP/SFTP connections/accounts

 

CoE—Interface support as needed.

                    25   TD Bank   

Interface and file administration support.

 

Infrastructure – Support Servers and FTP/SFTP connections/accounts

 

CoE—Interface support as needed.

                    26   Printing services   

Print servers

 

Maintain printers

 

Infrastructure – Support Servers

         



--------------------------------------------------------------------------------

          ID   System/Software    Description    Additional notes    Cost1      
    27   SMTP Email relay    Infrastructure – Support Servers                  
  28   SQL database servers    Infrastructure – Support Servers                
    29   SAP GRC services    Support audit compliance / segregation of duties
for AOUT                     30   Citrix    Need to determine remote access
needs of AOUT moving forward                     31   KBOX    KBOX will be used
to track ticket progress and resolution for AOUT                     32   Sage –
Taylor Brands    Infrastructure – Support Servers and access controls          
          33   Sage – Crimson Trace    Infrastructure – Support Servers and
access controls                     34   Sage – UST    Infrastructure – Support
Servers and access controls                     35   Great Plains – BTI   
Infrastructure – Support Servers                     36   SAP Concur    Access
and travel administration will be supported until AOUT establishes their own
travel and expense solution    No Infrastructure                37   Readsoft   
Legacy invoicing data. Infrastructure – Support Servers                     38  
Mitel/Telephone    Phone systems in Chicopee, Columbia and Crimson Trace.
Infrastructure – Support                     39   Bartender   

CoE – maintain necessary customer labels as well as the associated interfaces
and printing functionality.

 

Infrastructure – Support Servers

                    40   Currency Exchange Interface   

Thompson Reuter’s currency exchange interface

 

CoE—Interface support as needed

         



--------------------------------------------------------------------------------

          ID   System/Software    Description    Additional notes    Cost1      
    41   Process Weaver   

CoE—Interface support as needed

 

Infrastructure – Support Servers

                    42   SFCC Interface    CoE – support SAP interface with SFCC
                    43   Windchill    Windchill engineering software – Software
installation when required          



--------------------------------------------------------------------------------

SCHEDULE A-2

Shared Drives

 

        ID   Network Drive    Description    Additional notes         1  
\\san-cifs01.smith-wesson.com\usr-share (H)    Shared drive space by endpoint   
Allows people to store files on a network drive that is not accessible by other
people         2   \\SAN-CIFS01.smith-wesson.com (I)    Shared drive. Access can
be limited by folder.              3   \\SAN-CIFS01.smith-wesson.com (T)   
Shared drive. Access can be limited by folder.     



--------------------------------------------------------------------------------

SCHEDULE B

Finance Services

 

          ID   Service    Description    Service Period    Cost3           1  
Financial Business Transactions    As reasonably requested by either party, the
other party to provide support and training for the requesting party to perform
financial business transactions, including accounting, consolidation, reporting,
and forecasting.    Up to 24 months commencing on the Distribution.             
  2   Treasury    As reasonably requested by either party, the other
corresponding party will support the requesting party with banking activities
(including banking and cash management processes and procedures).    Up to 24
months commencing on the Distribution.                3   Tax    As reasonably
requested by either party, the other party will provide support and assistance
in the resolution of audit matters related to any tax filing that occurred prior
to the spin-off of AOUT.    Up to 24 months commencing on the Distribution.     
          4   Audit    SWBI to provide AOUT with SOC1 testing and certificate;
reasonable cost to be paid by AOUT. Failing the ability to provide a SOC1, SWBI
will accommodate AOUT’s auditors in testing internal controls over information
technology systems. SWBI to provide AOUT with support, knowledge transfer, and
training related to internal controls.    Up to 24 months commencing on the
Distribution.     

 

3 

Cost for all Finance Services will be calculated in accordance with Section 3.2
of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE C

Human Resources Services

 

          ID   Service    Description    Service Period    Cost           1  
401(k)    As reasonably requested by AOUT, SWBI to (i) provide information and
consulting services regarding prior participation by any AOUT employee in the
SWBI 401(k) plan, and (ii) assist in transitioning AOUT employees to the AOUT
401(k) plan, including with respect to questions/issues that arise regarding the
transfer of participant accounts, loans, etc. from the SWBI 401(k) plan into the
AOUT 401(k) plan. For these services, the primary service providers will be
Benefits Manager, Jim Pashko, or Benefits Specialist, (currently Liz Carroll),
provided that neither shall dedicate more than 5% of their time during the
service period.    Up to 24 months commencing on the Distribution.    $48/hour  
        2   E-Trade    As reasonably requested by AOUT, SWBI to provide
consulting services regarding administration of AOUT’s E-Trade platform and
equity/ESPP program. For these services, the primary service providers will be
Lisa Gebhardt and/or Laura Olmeda-Smith, provided that neither shall dedicate
more than 5% of their time during the service period. E-Trade to be the primary
consultant for things such as processing, admin. SWBI would be the resource on
plans, historical eligibility, ESPP historical records, etc.    Up to 24 months
commencing on the Distribution.    $76/hour



--------------------------------------------------------------------------------

SCHEDULE D

Compliance Services

 

          ID   Service    Description    Service Period    Cost4           1  
Compliance Training   

As reasonably requested by AOUT, SWBI will provide assistance in managing
quarterly, online compliance training for AOUT employees.

 

For these services, the primary service provider shall be SWBI’s Corporate
Compliance Analyst, provided that the service provider shall not dedicate more
than 5% of his or her time to the provision of these services to AOUT during the
service period.

   Up to 6 months commencing on the Distribution.                2   Policy
Management   

As reasonably requested by AOUT, SWBI will provide assistance in managing
compliance policies.

 

For these services, the primary service provider shall be SWBI’s Corporate
Compliance Analyst, provided that the service provider shall not dedicate more
than 5% of his or her time to the provision of these services to AOUT during the
service period.

   Up to 6 months commencing on the Distribution.                3  
Anti-Corruption and Third Party Management   

As reasonably requested by AOUT, SWBI will provide assistance managing AOUT’s
Anti-Corruption processes, policies, and procedures, including due diligence and
training.

 

For these services, the primary service provider shall be SWBI’s Director of
Corporate Compliance, Hope Sholes, provided that Ms. Sholes shall not dedicate
more than 15% of her time to the provision of these services to AOUT during the
service period.

   Up to 6 months commencing on the Distribution.                4   Export
Compliance   

As reasonably requested by AOUT, SWBI will provide assistance in managing AOUT’s
Export Controls processes, policies, and procedures, including training.

 

For these services, the primary service provider shall be SWBI’s Trade
Compliance Manager, Sharon Breault, provided that Ms. Breault shall not dedicate
more than 15% of her time to the provision of these services to AOUT during the
service period.

   Up to 6 months commencing on the Distribution.     

 

 

4 

Cost for all Compliance Services will be calculated in accordance with
Section 3.2 of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE E

Legal Services

 

          ID   Service    Description    Service Period    Cost5           1  
Knowledge Transfer   

As reasonably requested by AOUT, SWBI Legal Department personnel shall provide
knowledge transfer and general assistance to AOUT, related to legal matters that
occurred prior to the Distribution.

 

No information or assistance may be provided to the extent it would create a
conflict of interest, violate any confidentiality obligations, risk the loss of
attorney-client privilege, expose SWBI to potential liability, or otherwise
interfere with the operation of SWBI’s business. AOUT shall use all reasonable
efforts to minimize the extent of requested knowledge transfer and general
assistance from SWBI.

 

The areas of knowledge transfer will include the following:

 

•  Access to information from SWBI’s e-billing and matter management system, on
an as-needed basis

 

•  Access to SWBI’s information regarding contract management, on an as-needed
basis

 

•  Access to information and supporting documentation for materials filed with
the SEC prior to the Distribution

   Up to 12 months commencing on the Distribution.                2   Legal
Services—IP   

As reasonably requested by AOUT, SWBI Legal Department personnel shall provide
assistance with regard to the legal aspects of managing AOUT’s intellectual
property portfolio.

 

For these services, the primary service providers shall be Associate General
Counsel, Chris Scott, and Intellectual Property Paralegal, Paul Szulak, provided
that neither Mr. Scott nor Mr. Szulak shall dedicate more than 15% of his time
to the provision of these services to AOUT during the service period.

   Up to 6 months commencing on the Distribution.                3   Legal
Services _ Data Privacy and    As reasonably requested by AOUT, SWBI Legal
Department personnel shall provide assistance with issues relating to privacy
law and cybersecurity law.    Up to 6 months commencing on the Distribution.   
 

 

5 

Cost for all Legal Services will be calculated in accordance with Section 3.2 of
this Agreement.



--------------------------------------------------------------------------------

          ID   Service    Description    Service Period    Cost5              
Cyber Security    For these services, the primary service provider shall be
Assistant General Counsel, Ahsan Khan, provided that Mr. Khan shall not dedicate
more than 5% of his time to the provision of these services to AOUT during the
service period.                     4   Legal Services – Commercial Contracts   

As reasonably requested by AOUT, SWBI Legal Department personnel shall provide
assistance with issues relating to commercial contracts.

 

For these services, the primary service provider shall be Assistant General
Counsel, Ahsan Khan, provided that Mr. Kahn shall not dedicate more than 10% of
his time to the provision of these services to AOUT during the service period.

   Up to 6 months commencing on the Distribution.                5   Legal
Services—Corporate   

As reasonably requested by AOUT, SWBI Legal Department personnel shall provide
assistance with legal entity formation and corporate organization and
maintenance matters.

 

For these services, the primary service provider shall be General Counsel,
Robert Cicero, provided that Mr. Cicero shall not dedicate more than 5% of his
time to the provision of these services to AOUT during the service period.

   Up to 6 months commencing on the Distribution.     



--------------------------------------------------------------------------------

SCHEDULE F

Security Services

 

          ID   Service    Description    Service Period    Cost6           1  
Security Services    SWBI Security will continue to provide the security
services and continue to administer the security systems in place at the
Columbia, Missouri facility as of the Distribution    Up to 6 months commencing
on the Distribution.     

 

 

6 

Cost for all Security Services will be calculated in accordance with Section 3.2
of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE G

Investor Relations Support Services

 

          ID   Service    Description    Service Period    Cost7           1  
Investor Relations    SWBI pays AOUT for investor relations consulting services
as needed, up to an agreed maximum percentage of available time of AOUT’s
Investor Relations employee(s)    Up to 24 months commencing on the
Distribution.     

 

 

7 

Cost for all Investor Relations Services will be calculated in accordance with
Section 3.2 of this Agreement.